NO. 12-12-00368-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

HEST TECHNOLOGIES, INC.,                               §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator, Hest Technologies, Inc., has filed a motion to dismiss this original proceeding.
After considering the motion, the court is of the opinion that it should be granted. Accordingly,
we grant Relator’s motion and dismiss this original proceeding.
Opinion delivered April 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                            APRIL 30, 2013


                                         NO. 12-12-00368-CR


                                HEST TECHNOLOGIES, INC.,
                                          Relator
                                            v.
                               HON. DEBORAH OAKES EVANS,
                                        Respondent




                                      ORIGINAL PROCEEDING


                       THIS CAUSE came on to be heard on the motion of the Relator to dismiss
this original proceeding herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that this original proceeding be dismissed, and that
this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.